[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION ON MOTION TO STRIKE THE SIXTH COUNT OFTHE COMPLAINT DATED DECEMBER 7, 1994
The plaintiff has failed to allege with sufficient particularity conduct which is more than negligence, more than gross negligence. Shieman v. Lafayette Bank  Trust Co.,4 Conn. App. 39, 45-46; Bordonaro v. Senk, 109 Conn. 428, 431;Brock v. Waldron, 127 Conn. 79; Gaudet v. Ziobrun, 7 Conn. Super. Ct. 752;Foxworth v. Juliano, Jr.. CV 93 052 42 37 S (November 3, 1993) (Sheldon, J.).
The Motion to Strike is granted.
Frances Allen State Judge Referee